Title: Laborde Lissalde to the American Commissioners, 22 December 1778
From: Laborde Lissalde, ——
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Messieurs,
A Bayonne le 22 Decembre 1778
Pour nous conformer à l’article 11 du Réglement du 27 Septembre dernier nous avons l’honneur de vous addresser la déclaration que vient de rendre pardevant nous le Sr. Néhémie Story cidevant chef de prise du Senaut anglois l’Esperance de Bristol chargé de morue, qui, ayant été pris par le Sr. Jean Leach commandant le corsaire le francklin de Salem et n’ayant pu gagner ce port du continent de l’Amérique, forcé de chercher quelques ports de l’Europe, fesoit route pour celui de Bilbao en Espagne, lorsque, assailli par une nouvelle tempête, il a fait naufrage dans nôtre département sur la côte de Messanges à huit lieues du présent port. Vous y verrés, Messieurs, le sort des Anglois qui étoient restés dans cette prise et du restant de son équipage dont il ne s’est sauvé que quatre hommes y compris le dit Story. Sur la nouvelle que Courthiau garde côte du siège audit lieu nous a donnée de ce naufrage en nous informant que ce sénaut étoit brisé et presque toute la cargaison perdue, nous avons voulu éviter les frais indispensables qu’auroit entrainés nôtre transport sur les lieux où d’ailleurs nôtre présence n’auroit plus eû l’objet de conserver, et nous avons ordonné à Courthiau de faire ce que nous aurions fait nous mêmes, de recueillir et vendre les tristes restes de ce naufrage à la chaleur d’enchères publiques. Cela a été effectué, on a sauvé environ-200 quintaux de morue extrêmement avariée qui ont été vendus sur la côte à 6 l.t. le quintal, une partie de cordages, et on a tiré des débris du casque du navire 30 l.t. 10 s. Les frais de sauvetage et autres relatifs à ces objets réduiront le total de leur produit: quoiqu’il en soit nous vous prions de nous indiquer l’emploi que nous en devrons faire.
Nous sommes avec le respect le plus sincère, Messieurs, Vos très humbles et très obéissants serviteurs
Laborde LissaldeLt. Général pour les Officers de l’Amirauté.
 
Addressed: M M. les Députés des Etats-Unis de l’Amerique Septentrionale
Endorsed: Laborde Lissalle Lieut. Gen. pour les Officiers de l’Amirauté Bayonne 22. Decr. 1778
